IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. PD-0645-11



                         MARK ALAN CRABTREE, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE TWELFTH COURT OF APPEALS
                          SMITH COUNTY

              H ERVEY, J., filed a concurring opinion.

                                 CONCURRING OPINION

       I join the majority opinion, but I write separately to stress one salient point, one

driven home to us, or should be, every day. It is not our job to legislate from the bench.

We have a branch of government charged with this responsibility, and the Legislature has

spoken—DPS is the proper authority for regulating whether an extra-jurisdictional

conviction or adjudication triggers a person’s duty to register. See T EX. C ODE C RIM.

P ROC. art. 62.001(1), 62.003.
                          Hervey, J.

Filed: October 31, 2012

Publish